There is no uncertainty about the will. The intention of the testatrix is manifest, that the land be not divided, that the rents be collected as one income, and divided, half to be the property of the plaintiff and half to be the property of the defendant, which disposition naturally makes the plaintiff the defendant's agent for collecting the whole and paying half to her; and the whole will indicates the intention of the testatrix that the executor should be officially responsible, on the security of his bond, to the defendant for half the rents, with the qualification (attached by law to all such fiduciary employment) that he is a suitable person for that agency.
Case discharged.
STANLEY, J., did not sit.